DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated11/18/21 has been entered.
Response to Arguments
Applicant’s arguments with regards to claims 10, 11, 19, and 20 are persuasive.
Applicant's further arguments filed 11/18/21 have been fully considered but they are not persuasive.
With regards to claims 1 and 12 and the newly claimed [additional] instruction, Examiner maintains that the red light of Godfrey suggests to one of ordinary skill in the art both the indication of the vibration exceeding the threshold and the instruction to adjust the cutting height. That is: Godfrey explicitly discloses a visual output when the vibration exceeds the threshold (”red light if the drum shearer is out of the coal seam”—col. 5 line 22) and suggests that this red light amounts to instructions to adjust the cutting height (“and corrective action should be taken” —col. 5 line 23 ) Further modifying the visual indication of Godfrey to provide instruction to carry out the very action intended by Godfrey would have been an obvious modification.  
Allowable Subject Matter
Claims 10, 11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4- 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey US Patent Number 4,143,552 in view of Bausov US Patent Application Publication 2008/0185903. 

Godfrey describes the shearer with cutting drum 12, sensor 16, controller including processor (fig. 5) configured to receive vibration data, compare to a threshold and provide a visual output (col. 5 lines 20-23).
Godfrey lacks the memory and the display with GUI.
Bausov—in the same field of endeavor- describes a system including processor with memory (¶0119) and GUI (¶0059). One of ordinary skill in the art would understand the advantages of memory—including storing data and programs—and it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Godfrey to have a memory as claimed. Similarly, one of ordinary skill in the art would understand the advantages of GUI—including display of more data—and it would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Godfrey to have a GUI as claimed.
With regards to claim 2: Godfrey col. 5 lines 22-27.
With regards to claim 4: Godfrey teaches the controlling the drum in col. 5 lines 24-26.
Regarding claim 5-6: Godfrey col. 3 lines 5-10 and col. 4 lines 25-30 suggest the claimed set target vibration based on characteristics of the target material (i.e. coal)
With regards to claims 7-8 “green light” Godfrey col. 5 line 21 anticipates the additional visual output.
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey US Patent Number 4,143,552 in view of Bausov US Patent Application Publication 2008/0185903 as applied to claim 1 above, and further in view of Alspaugh US Patent Number 2,620,386. 

With regards to claim 9: Godfrey describes (figures 3 and 4) a visual output of the current vibration level—albeit in a lab or testing situation, not in the longwall mining system per se. Alspaugh—in the same field of endeavor—describes a visual output of the current vibration level as part of the mining system. One of ordinary skill in the art would have understood that providing a visual output in addition to the red/green lights of Godfrey would have enabled the operator to have more information, for troubleshooting or calibration and other uses. It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified the Godfrey system to have the visual output of the current vibration level.

Claim 12-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey US Patent Number 4,143,552  in view of Alspaugh US Patent Number 2,620,386. 
Godfrey describes a method for monitoring a longwall including receiving with an electronic controller 23/24 vibration data from a sensor 16 mounted to a shearer 12; comparing (fig 5 ) to a target;  and providing a visual output (col. 5 line 20-23) .
Godfrey describes (figures 3 and 4) a visual output of the current vibration level—albeit in a lab or testing situation, not in the longwall mining system per se. Alspaugh—in the 
With regards to claim 13: Godfrey col. 5 lines 22-27.
 
Regarding claim 15: Godfrey col. 3 lines 5-10 and col. 4 lines 25-30 suggest the claimed set target vibration based on characteristics of the target material (i.e. coal)
With regards to claims 16-17 “green light” Godfrey col. 5 line 21 anticipates the additional visual output.
With regards to claim 21: Godfrey teaches the controlling the drum in col. 5 lines 24-26.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672